Decided that a vice chancellar has .no power to dispense with . , . 1 * ,-a justification of ¿ne sureties ,*n an .appeal bond, or to stay the ¡proceedings under the decree appealed from, upon any other rterms than those which are ¡prescribed by the rules of the •court on the subject; — those rules (¡the 116th and 172d) being made by virtue.ef the statute authorizing the chancellor •to prescribe in what cases, to what extent, and upon what ¡terms orders or decrees of ¡the vice chancellors shall be suspended or affected by appeal. (2 R. S. 178, § 61, 67.)
Order appealed from reversed, but without costs.